CRAWFORD, Judge
(concurring in part and dissenting in part):
I agree with the principal opinion’s excellent analysis as to Parts I, II and III. However, I must respectfully dissent from the majority’s holding as to Part IV. The record indicates that appellant was represented by a very experienced civilian counsel. That counsel strategically chose not to object to the testimony of Dr. S. Furthermore, he was granted a continuance in order to produce his own witness whom he apparently thought would be more effective.
Mil.R.Evid. 103, Manual for Courts Martial, United States, 1984, provides:
(a) Effect of erroneous ruling. Error may not be predicated upon a ruling which admits or excludes evidence unless the ruling materially prejudices a substantial right of a party, and
(1) Objection. In case the ruling is one admitting evidence, a timely objection or motion to strike appears of record, stating the specific ground of objection, if the specific ground was not apparent from the context____
The purpose of this rule is to place the responsibility to raise evidentiary objections where it should be: upon defense counsel, and not upon the trial or appellate courts. As indicated by defense counsel during an Article 39(a), Uniform Code of Military Justice, 10 USC § 839(a), session outside the hearing of the court members, there was no evidence to show that appellant had ever been involved to the extent indicated by Dr. S. In fact, defense counsel said her testimony was “ridiculous.” He took the view that the testimony was so unreasonable that it would fall on its own weight. Furthermore, defense counsel very effectively cross-examined the witness and demonstrated that her testimony was only based on appellant’s confession and talking to the victim. United States v. Johnson, 35 MJ 17 (CMA 1992). Any sting from this testimony was removed by more than a week’s delay so the defense could call its own expert witness.
Accordingly, I would affirm the decision of the Court of Military Review in its entirety.